     Case 1:17-cr-00618-RA Document 304 Filed 06/26/20 Page 1 of 11




                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 6/26/2020


 UNITED STATES OF AMERICA,
                                                                No. 17-cr-618 (RA)
                        v.
                                                                      ORDER
 ESTEBAN AYALA,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of the attached letter from Defendant Esteban Ayala, which

it construes as a motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A),

seeking compassionate release in light of COVID-19.          No later than 5:00 p.m. on

Wednesday, July 1, 2020, the Government shall advise the Court of its position as to Mr.

Ayala’s request. If the Government opposes the request, it shall provide its reasoning. The

Government shall provide a copy of this Order to Mr. Ayala.

SO ORDERED.

Dated:      June 26, 2020
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
      Case 1:17-cr-00618-RA Document 304 Filed 06/26/20 Page 2 of 11


Mr. Esteban Ayala
Reg. No. 66299-298
FCI-Fort Dix
P.O. Box # 2000
Joint Base MDL, New Jersey 08640
Date: :J.JfJe., \ I ,2020:
Ms. lbnnie Abans
lhited States District Judge
40 Fbley Square           -
New York, NY 10007

                             In re: United States of America v. Esteban Ayala:
                                    Crim. No._17-cr-00618.:ciA•)=:         -
       Dear Judge Abrans,
     .     I'm writing you seeking assistance at this present time in pursuant to
section (8)(2) of the CARES Act. In light of COVID-19 pandenic that have been
determin-a<l to be at this FCI-Fort Dix facility whereas, 58 innates have
contracted the COVID-19 virus recently and are presently being housed at a
building th~ts less then 30 or 40 yards from the building I am being housed
inside of my becoming infected is one of my greatest fear.
           I'm respectfully asking of this Cour.t to ''Modify" my sentencing in
such a manner~ that would allow me to ser.ve the remainder of my sentence on
home confinement. I have indeed filed with the Warden David E. Ortiz.
concerning placement on home confinement. But there has been a disruption in
the normalcy of BOP functioning. We have had no visiting privHeges since March
2020, and there is no set time frame visitation privileges when they would
return. Although the BOP are to provide video visitation for us, here at the
FCI-Fort Dix. nothing of such has occur.
           The.new normal consist of being locked in the •unit all day with there
being roughly about 2:)0 innates in the RDAP unit where I'm in. The warden has
stated on nunerous occasions it is impossible to facilitate social distancing
at FCI-Fort Dix in response to Attorney General William Barr's stating social
distancing is highly recoomended to prevent the spreading of the COVID-19
virus. There has been almost no outdoor recreation for weeks~ and when there is
it for one hour 2-3 days out the week.
           There has been confirmed cases of COVID-19 at SPC-Fort Dix and the
building being used to quarantine innates from the canp("SPC-Fort Dix") is
close as I has mentioned above.             ·
           It has been 1 hot meal a day with a sandwich bag for dinner since
March 2020. I understand these are unforeseen circunstances that none of us
could have predicted; at the same time these are not normal conditions for
innates that have followed rules and are usually conditions when you are
sanctioned and up in the prison (special housing unit for disciplinary
reasons).             ·
       I was sentenced to 60 months October 16,2018. Since being incarcerated.
I've been able to· work on myself both mentallY. and JXlYSically; I've canpJ.eted
nunerous Relf-help classes and ACE classes. Ive completed the DRAP program 500
hours" Recidivism Program "and FCI-Fort Dix April 17,2020. All DRAP
participants at FCI-Fort Dix are put in for a RRC referral of 12 months halfway
QOUse(Re-entering Release Centers). I do also qualify for early release one

                                             1 of 2
           Case 1:17-cr-00618-RA Document 304 Filed 06/26/20 Page 3 of 11



  ouse(Re-entering Release Centers). I do also qualify for early rel ease one
vear under the Violent Crime Control & Law Enforcement Act. 18 u.s:c.
3621Ce)(2) early release. I understand halfway house dates are ca,tingent or.1 the
bed space availability at the specific halfway house you are going to and vary
case by case with each inmate. I got put in for a June 16, 2020, referral date
(12 months) by my unit tesn case manager on February 6~2020. I just now
received a date from the Bronx halfway house of September 2,2020. I received 9
months and 2 weeks of halfway house that I am very grateful for. I do believe
if the Bronx halfway house had not closed in December before COVID-19 and just
now being in the process of re-opening during these extreme times of COVID-19
pandemic and Riots that have cause a Nationwide lockdown in the FB0P, I would
have got approved for almost the whole 12 months halfway house like they were
approving during normal circunstances.
  -.       -I believe I'm ready to be home on "Home Confinement, "with my family
and loved ones. On January 19, 2018 you released me on a bond and I spent 3
months in an ankle monitor on home confinement. Duri.n2 this pre-trial frane I
did not violate any terms of release. I have shown I am capable of comolying
with rules and conditions of Home Confinement. MY criminal-history and· · -
confinviction involved no violence. This is my first criminal conviction. I
Have had no disciplinary infractions while serving my sentence. I have a
release plan in place for when I get out of prison. I understand I am still
 responsible for the time remaining on my sentence due to my past decisions; I
 ch:x>se to not let my past decisions define me for the rest of my life. I have
 the tools to make better decisions and prevent me from my mistakes, and be
 around my family and friends during the rou~h times.
            If granted H:xne Confinement, my father Jorge Ayala would c001e pick me
 up at FCI-Fort Dix regardless of Date/Time and trans~rt me to my grandparent.s
 hou:3e in the Bronx. This is the same house I spend the 3 months on home
 confinement and same house approved by probation in March after I got put in
 for. halfway house in February. Inmediately upJn release, I will contact my
 orobatfon offic.e by phone or in person. If required or necessary, I will self
 auarantine for 14 days. Next, I will schedule plans to report to TRAP. TRAP, is
 follow uo treatment for inmates that completed RDAP is functioning through
 video confrence during this time. I have my birth certificate, Social security
 card and NY ID secured away at my grand parents house. I have a job waiting for
 me at th~ familv business" Mala's cafe." 'Ihe cafe is across the street from
  the house I will be staying at and is still open during this time doing take
  out and catering. Due to rovID-19, I'm not sure how many hJurs I will be
  working.. I anticipate being able to move forward from this experience and show.

                                                           Respectfully Subnitted.
 Dated:   ¾    /1 ,2020:
                                                          - Esteban
                                                            ~ Ayala ~-
                                                             Reg. No. 66299·-298
 cc:file




                                      2 of 2
      Case 1:17-cr-00618-RA Document 304 Filed 06/26/20 Page 4 of 11


                                        U.S. Department of Justice
                                        Federal Bureau of Prisons
                                        Federal Correctional Institution
                                        P.O. Box 38
                                        Fort Dix, New Jersey 08640



                                                 May 18, 2020

 From:      J. Rodriguez, Psy.D., OAP Coordinator
Re:         Esteban Ayala's participation in RDAP
· The Residential Drug Abuse Program (RD.AP) is •the Bureau of Prisons'
  most .intensive substance abuse treatment program. It follows the
  CBT mo~el of treatment wrapped into a modified therapeutic community
  model ~n which inmates learn what it is like living in a pro-social
  community. Inmates live in a unit separate from general population;
  participate in half-day programming and half-day work, school, or
  vocational activities . . The Bureau and National Institute on Drug
  Abuse combine~ funding and expertise to conduct a rigorous analysis
  of the Bureau's RDAP. Research findings demonstrated that RDAP
  participants are significantly less likely to recidivate and less
  likely to relapse to drug use than non-participants. The studies
  also suggest that the Bureau's RDAPs make a significant difference
  in the lives of inmates following their release from custody and
  reintegration into the community.
The RDAP consists of at least nine months of residential therapeutic ·
programming, plus six months of additional services through Community
Treatment Services (CTS) while the inmate is located at the halfway
house or ·home confinement . This portion of treatment is crucial
for transition and rei ntegra tion into society. It allows inmates
to continue to refine their s kills in the real world while getting
back to work and becomi ng a p r oductive -member of society.
Mr. Ayala began RDAP a t E'CI Fort Dix on July 15, 2019. During the
course of treatment, he s uccessfully c~mpleted the required nine
treatment modules: Community, Opportunity to Change, The ABC's of
Thinking, Rational Self-Counseling, Challenge Thinking, Prosocial
Lifestyle, Connecting with Others, Strategies for Success, and Mov•ing
Forward. He completed the 500-hour residential portion on April 17,
2020. Throughout that time, he demonstrated motivation toward growth
and sobriety, as well as a desire to help other participants in the
program. Although he struggled at times, he showed a consistent
interest in challenging himself to improve his criminal tendencies,
     Case 1:17-cr-00618-RA Document 304 Filed 06/26/20 Page 5 of 11



unhealthy relationships, and errant thinking. I would
reader to a copy of his Treatment Summary for further
regarding the specifics of his course of treatment.

Within the time in the program, Mr. Ayala showed wi_ll_ingness to hear
feedback and to hold his peers accountable. Additionally, he was
responsible and took accountability for his own actions• He continued
to show these traits as a mentor in the program. Mr. Ayala faced
a difficult situation with honesty which cost him his mentor position
in the program and he received additional treatment interventions.
It is important to note that Mr. Ayala used this situation as a
learning experience and to enco~rage others to practice honesty and
accountability. Despite this setback, he never lost momentum. Mr.
Ayala has not only involved himself in his own treatment, but has
been able to help other progiess through treatment as well. He has
shown the ability to think rationally, even when the outcome is not
~he one he really wants. Mr. Ayala.maintained his mentorship role
 in the therapeutic communit:y even after he graduated the 500-hour
portion of the program.

~leased~ not hesitate to contact me if you require further
information regarding the RDAP, or Mr. Ayala's participation in the
program. I may be reached at 609-723-1100, ext. 6235.
stK~}r    1

 Li..
 ' !A         .
                     D
J.   /o
     i




Drug Abuse Program Coordinator
      I

            Case 1:17-cr-00618-RA Document 304 Filed 06/26/20 Page 6 of 11




 Warden ·
1flv1D 6. ·oori

                                                                  -Date:   q-z-JoJO ·
Re:   Request for Release to Home Confinem~nt pursuant to 18 U.S.C. §
      3624(c)(2) for.inmate ES[tflW tN,,flA ., Reg. No. · 6£Jqq /J'if                   ·

Dear Warden,"
       I hereby requestthat.you that you t;ansfer me to hoxhe c~nfinement.fo·r
            of
the· rest my sentence pursuant-to 18 U.S.C.§ 8624(c)(2), section 12008(b)(2) of
the CA.i.~s·Act, and Attorney.G~ne1·al Barr's April 8, 2020 Memorandum for the
Dil;ector of.the Burea~ of Pris~ms, cclncre3:sing-Us~ of Home _Qonfinen;,.ent at
Institutions·Most Affected by COVID-19.~'1
       Generally applicable support fer my request is ·outlined.below. In addition, the
following factors specific to me (indicated by a check mark below)- demonstrate that I
should be transferred to home confinement:         ·                   ·
      ·/     I am. 4ue .to be released 1·elatively ~oo~, _on   ~fyj hJ&y kt JJ, 1.!7rei,;i
                                                                     Q1

          D The virus· has already.been detected in my facility;

          D I am over the age of 65;2

          D I am over the age of 50; 8


        Attorney General Memorandum for the Director of Bureau of Prisons,
 "Increasing Use of Home Confinement at Institutions Most Affected by COVID-10"
 (Ap1il '3, 2020), dvailable at https://www.justice.gov/file/1266661/download (last
 visited April 6, 2020).
 2      According to the Centers for Disease Control and Prevention (CDC), "[b]ased ·
 on cu1·rently available information and clinical expertise, older adults and people of
 any age who have serious underlying medical col).ditions might be at higher riskfor
 severe illness from COVID-19. Based upon available inform'a.tion to date, those at
 high-risk for severe illness from COVIP-19 include" people aged 65 years and older,
·people who live in a nursing ho.me or long-term facility, and pe9ple with the
 conditions listed above." https://www .cdc.gov/coronavirus/2019-
 ncov/hcp/underlying-condit.ion·s .html (last visited April 2, 2020). "Many conditions
 can cause a person to be immunocompromised, including cancer treatment, bone
 marrow 01· organ transplantation, immune deficiencies, poorly. controlled HIV or
_AIDS, and p1·olonged use of corticosteroids and other immune weakening
 niedications.'1 Id.                              -
                          '                            .
·3        See notes 6-10 arid accompanying text, infra.
-       Case 1:17-cr-00618-RA Document 304 Filed 06/26/20 Page 7 of 11




      Reqt1cst. re COV1D-1H: Inmate• (2,, ltY!f(!f         ,. RC!f?:. No: -----=--
      Page~
                                       .                                    .
              o· I _have t~e fo~owing medic~ condition(s),_ which place me at heigh:· ·
                   risk for infection or severe illness, according to the CDC:-.     .

                             o , chronic lung dis~ase, specifically


                             o moderate to severe.asthma;

                                hea1·t disease with complic8;tions, specifically


                                immunocompromised because of:


                               . severe obesity (body mass ~dex [(BM]I)~4 0);
                               · diabetes;
                                :i;enal failure;

                             o . liver disease;
         o    I am pregnant;4

             I have another health condition that I believe could t                 . . .     ·
             infection 01· make severe illness more likely 01. :recovpeur·y m~. at ~he1· nsk of
                                 ·     ·                  ,      .     . more         cult.




         I take _the following medications because of the condition(s) I n~ted above:

               /         .                                                      .




         oli   was release~ on .bond before my conviction, and I did not violate any terms
             .of release.



      4      According to the CDC; although C(data. on COVID-19 has not shown inci-eased
      risk to people who a1·e pregnant,.they "should be monitored _sine~ they are known to
    · be at ~isk with severe viral ·illness[.]" See https://www .cdc.gov/coronavirus/2019-
      ncov/hcp/underlving-conditions.html Oast visited Apr. 3, 2020).
         Case 1:17-cr-00618-RA Document 304 Filed 06/26/20 Page 8 of 11




,Rcquc~t.rc cqVJD-Hl: ll1~1;atl; _ _ _ _ . Reg·. No. _ _ __
     !3      . .-                . . . .          .                         .

           crimmal            inclu~s no co:~ctions in;olving violence.
· ol'yin serving time for my first conv1ct1on.      ·                   .

  i/y,ave had~~ discip~ary infr~~i,S while ~ g . time.
    g/ I have pai-ti.cipated m the followmg ·BOP progr~g:
        8odj), Act Gl~t~,I Selfbelt)cJvJf.~
               X          .         .     I




    D Other_·_ _ _ _ _ _ _ _ _ _ _ __;_;_ _ _ _ _ _ _ _ __



    I have a release plan. If I am released, I will:
    Be.!di!') a U1c le SC,fftr wlir?T                  dufi"J <hf · 3 hidfh     1f;rik ·


                                          '.
       In th~ April 3 Memorandum noted above, the Attorney General formally
directed that BOP "immediately review all inmates who have COVID-19 risk
factors, as established by the [Centers for Disease :control and Prevention] CDC..." ·
because he has found that COVID-19 has created emergency comµti_ons that are
"materially affecting1' the functi~ning _o f the BOP. To be clear, the Attorney General
thus directed the BOP to review "all at-risk inmates - not only those who were
previously eligible for transfer" pursuant to § 3624(c)(2).
       But conditions merit transfer to home confinement or release to even more
inmates. Even those younger than 65 and/or otherwise healthy patien'tf? are not
immune from infection or serious complications. According~ the CDC, nearly 40%
of patients hospitalized from coronavirus were 20 to 54 years old. 5 As of March 16,
2020, more than half of those hospitalized and nearly half of those admitted to an
Intensive.Cai·e Unit were under the age of65. 6 The Intensive Care .National Audit

5        Younger Adults Mahe Up Big Portion of Coronavirus Hospitalizp,tions in.U.S.,
The New Y01·k Times (Mar. 20, 2020), at                                             ·
ht:LJ)s://www .nvtimes.com/2020/03/-18/health /coronavirus-young-people.html (last
visited Mai·ch 31, 2020). .
G      Severe Outcomes Among Patients with Coronavirus Disease 2019 (COVID-
19) - United States, Februa1'Y 12-March 16, 2020, available at
https://www .cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm (last visited Apr. 9,
2020).
     Case 1:17-cr-00618-RA Document 304 Filed 06/26/20 Page 9 of 11



                        ,   -    t '"'             · • ·R~g.   No. ____
 R(,qucst. ·re COVlTI- U,: !nm.a. ..: - - - - - -
    Pa,-,·0 4                                                                                  ,.s; ',-:;
     "'                  '         .                      0               .                 c:.?'f;
  and Research Centre in London reports that 45.BYo of ~ose be~een the ages ot ~<ii                         ·
  69 admitted to critical care died in critical care.7 D?-ta ~·om China reflects that l.'i,
  peop1e over the age Of fifty .cace
                               .L,
                                     a greater risk · of serious illness
                                                                  ·a11 • · or; death
                                                                                • dfroin.
                                                                                     • . .
  COVID-19.s Moreover, public health e~erts agre~ tha~                 ~~cai:c~rate mdividu.a1a
  "are at special risk of infection, ·given their living s1tuati,ons, an:d_,, ~ay al~o be less
  able to participate in_proactive measures to keep themselves safe, · infection control
· is challenging in these settings."9 ·
         In short, the vu-us puts ev·e ry incarcerated individual or BOP f?taff-member at
 significant risk of infection. This also places th~ genei·al community at ~isk becaus~
 every infection can lead to several more; including-those.in-the commUlllty-who
 come into contac.t with BOP staff who may not show any sign of their infec_tion yet ..
 still be contagious. 10 Each additional infection puts a further strain ·on medical
 personnel and supplies, which are already overburdened. Transferring me to home
 confinement will decrease the population and risk at this BOP facility, and will .
 reduce 1--i~k of infection and strain on the surrounding commum.ty, without
 endangermg the greater community;             · . ,
      I ask that you immediately consider my case for transfe~ to home
confinement. Thank you for your consideration.          ·        ·


Respe~y submitted by:             ~??P=                            Date:    tJ-7-)o)D
7
    •                                      m:
       ICNARC report on C<?VID~19 critical care, ICNARC (Ap1·. 4, 2020),
ava_ilable at file:///C:/Users/rigbv/Downloads/ICN~C%20COVID-19%20report%
202020-04-04.pd:f%20{2).pdf·(last visited Apr. 9, 2020).

8
    ·  Xiarixian Zhao, et al., Incidence, clinical characteristics and prognostic factor
of patients with COVID-19: a syst~matic review and meta-analysis (March 20
2020), available at httbs://www.medrxiv.org/content/10. ll0l/2020.03.17 .20037572vl
(last visited Apr. 9, 2020).        . ·          .            .

9
        "Achieving A Fair And Effective COVID-19 Response: An Open Letter "to Vice-
President }J([ike Pence, and Other Federal, State, and Local Leaders from Public
Health and Legal Experts in the United States," (March 2, 2020), at
ht:tps://bit.ly/2W.9V6oS (last ~isited March 31, 2020).


10     "Infected but Feeling F_ine: The Unwitting Coronavirus Spreaders," New York
Times (March 31, 2020), available at https://www.nytimes.com/2020/03i31
/health/coronavirus-asvmptomatic-transmission.ht.ml (last visited Apr. 1, 2020);
CDC, "How Coronavirus Spreads" webpage ("Sm;ne spread might be possible before
people show symptoms; there have been reports of this occurring with this new
coronavirus . .. ").  ·
            Case 1:17-cr-00618-RA Document 304 Filed 06/26/20 Page 10 of 11


 . .

' • .RC"gttcgt.J.·c       COV1D-rn: InmatL~     ff Y~LA .. .    RC'~.-~o.   /{j9fr)f/'
  Pa:rc· 5




 /2dition.al arguments for my reques~ ru:e in pages that follow.
                      .                              .     .


       · -1 gvt pJ                 ;11   fu-. IJ ('J~~s iwl{IJ,if L)ut ·               /?4M · .
                                                                                  Jfl ;,,
       . Jlffele_/ b1 Jv Jo                   Ie 0y J4Je Jw 9eJ-or/l' ,/ f,Jfr/J/j If ;P fl,,
         . l)k/e             /di11rif/; ~Glhjkl)JJ{, .·        . . --- ·-·· --- - ·-· --·--~ -------·-·- ·-
          Case 1:17-cr-00618-RA Document 304 Filed 06/26/20 Page 11 of 11




inmate Requ~st to Staff Member Response;

Inmate-   .A- cJt.JA e~c-tJ-b I 1
                         I
This is regarding your request received in my office for Home Confinement. An RRC referral was
completed on rJ_  (a~ c)(..) and you are either awaiting RRC approval by the RRM office, or you have
already received an· approved RRC date of       TB  1)              to                                  .
   7 -6 J)                            . Every refe_rral that is received in the RRM _office is reviewed for
Home Confinement. If you are approved for Home Confinement I will advise you. ~s of this moment,
you have not been found eligible. However, you have been approved for RRC with the details noted
above.



CSW L. Alexander, DAP2 A-Z ·
